Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-23, 25-29 and 31-33 are pending. 

Applicant’s election without traverse of Group I that read on (A) monomethyl auristatin E (MMAE) as a species of tubulin disrupting agent, (B) melanoma as a species of solid tumor, and (C) maleimidocaproyl spacer, a valine-citrulline dipeptide, and a p-amino-benzyloxycarbonyl spacer (mc-vc-PAB linker) as a species of linker in the reply filed on September 10, 2021 is acknowledged. 

Claims 9-16 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 2-8, 17-23, 25-29 and 31-33, drawn to a method for modulating ATP release in a solid tumor comprising administering a particular antibody drug conjugate agent having the formula Drug-Linker Unit-Antibody (D-LU-Ab), wherein D is a particular tubulin disrupting agent, and wherein the antibody is specific for CD30, in an amount to induce apoptosis in the solid tumor, and a method of inducing immunogenic cell death (ICD) in a solid tumor, a method of inducing immunogenic acid migration to a solid tumor and a method for inducing immunogenic cell death (ICD) in a solid tumor that read on (A) monomethyl auristatin E (MMAE) as a species of tubulin disrupting agent, (B) melanoma as a species of solid tumor, and (C) maleimidocaproyl spacer, a valine-citrulline dipeptide, and a p-amino-benzyloxycarbonyl spacer (mc-vc-PAB linker) as a species of linker, are being acted upon in this Office Action.  

Priority
Acknowledgment is made that this application claims priority to US Provisional Application No. 
62/647,346, filed March 23, 2018 and 62/658,276, filed April 16, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on March 22, 2019 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to for reciting non-embodiments, e.g., antibody specific for CD19, CD70, CD71, CD20, CD52, CD133, EGFR, HER2, VEGF, VEGFR2, PD-1, PDL1, RANKL, CTLA-4, IL-6, SLAMF7, CD3, TNF-alpha, PDGFR-alpha, CD38, GD2, cCLB8, p97, Nectin-4, or EpCAM. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “other tubulin disrupting agents” in claim 7 is indefinite and ambiguous because it is unclear which other tubulin disrupting agents are part of the claimed method.  Further, the plural agents is inconsistent with the singular tubulin disrupting agent at line 1 of claim 7 and claim 2. 
One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
 
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-8, 17-23, 25-29 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
he MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.   
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 48 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-a with A2 specificity, can result in a claim that does not meet written description even if the human TNF-a protein is 
“[A] sufficient description of a genus... . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting El Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common. However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”). A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)
Claim 2 encompasses a method for modulating ATP release in a solid tumor comprising administering to a subject in need thereof any antibody drug conjugate agent having the formula Drug-Linker Unit-Antibody (D-LU-Ab), wherein D is any tubulin disrupting agent, in an amount effective to induce apoptosis in the solid tumor.
Claim 3 encompasses a method of inducing immune cell migration to a solid tumor comprising administering to a subject in need thereof any antibody drug conjugate agent having the formula Drug-Linker Unit-Antibody (D-LU-Ab), wherein D is any tubulin disrupting agent, in an amount effective to induce immune cell infiltration into the solid tumor.
Claim 4 encompasses a method for inducing immunogenic cell death (ICD) in a solid tumor comprising administering to a subject in need thereof any antibody drug conjugate agent having the formula Drug-Linker Unit-Antibody (D-LU-Ab), wherein D is any tubulin disrupting agent, in an amount effective to induce immunogenic cell death in the solid tumor.
Claim 5 encompasses the method of claim 2 wherein the antibody is specific for any CD30, CD19, CD70, CD71, CD20, CD52, CD133, EGFR, HER2, VEGF, VEGFR2, PD-1, PDL1, RANKL, CTLA-4, IL-6, SLAMF7, CD3, TNF-alpha, PDGFR-alpha, CD38, GD2, cCLB8, p97, Nectin-4, or EpCAM.

Claim 7 encompasses the method of claim 2 wherein the tubulin disrupting agent is selected from the group consisting of an auristatin, a tubulysin, a colchicine, a vinca alkaloid, a taxane, a cryptophycin, a maytansinoid, a hemiasterlin, and other tubulin disrupting agents.
Claim 8 encompasses the method of claim 2 wherein the tubulin disrupting agent is an auristatin selected from the group consisting of monomethyl auristatin E (MMAE) monomethyl auristatin F (MMAF), and dolostatin-10.
Claim 17 encompasses the method of claim 2 wherein the solid tumor is selected from the group consisting of lung cancer, breast cancer, ovarian cancer, cervical cancer, gastrointestinal cancers, head and neck cancer, melanoma (elected species), sarcoma, esophageal cancer, pancreatic cancer, metastatic pancreatic cancer, metastatic adenocarcinoma of the pancreas, bladder cancer, stomach cancer, fibrotic cancer, glioma, malignant glioma, diffuse intrinsic pontine glioma, recurrent childhood brain neoplasm, renal cell carcinoma, clear-cell metastatic renal cell carcinoma, kidney cancer, prostate cancer, metastatic castration resistant prostate cancer, stage IV prostate cancer, metastatic melanoma, melanoma, malignant melanoma, recurrent melanoma of the skin, melanoma brain metastases, stage IIA skin melanoma; stage IIIB skin melanoma, stage IIIC skin melanoma; stage IV skin melanoma, malignant melanoma of head and neck, lung cancer, non-small cell lung cancer (NSCLC), squamous cell non-small cell lung cancer, breast cancer, recurrent metastatic breast cancer, hepatocellular carcinoma, richter's syndrome; waldenstrom macroglobulinemia, adult glioblastoma; adult gliosarcoma, recurrent glioblastoma, recurrent childhood rhabdomyosarcoma, recurrent ewing sarcoma/ peripheral primitive neuroectodermal tumor, recurrent neuroblastoma; recurrent osteosarcoma, colorectal cancer, MSI positive colorectal cancer; MSI negative colorectal cancer, nasopharyngeal nonkeratinizing carcinoma; recurrent nasopharyngeal 
Claim 18 encompasses the method of claim 2 wherein the antibody drug conjugate comprises a protease cleavable linker, an acid-cleavable linker or a disulfide linker.
Claim 19 encompasses the method of claim 18 wherein the protease cleavable linker comprises a thiolreactive spacer and a dipeptide. 
Claim 20 encompasses the method of claim 18, wherein the protease cleavable linker consists of a thiolreactive maleimidocaproyl spacer, a valine—citrulline dipeptide, and a p- amino-benzyloxycarbonyl spacer.
Claim 21 encompasses the method of claim 18 wherein the acid cleavable linker is a hydrazine linker or a quaternary ammonium linker. 
Claim 22 encompasses the method of claim 2 further comprising administering a chemotherapy regimen.
Claim 23 encompasses the method of claim 22 wherein the chemotherapy regimen consists essentially of i) doxorubicin, vinblastine, and dacarbazine (AVD) as a combination therapy; or ii) cyclophosphamide, vincristine and prednisone (CHP) as a combination therapy. 

Claim 26 encompasses the method of claim 2 wherein the antibody is an anti-CD30 antibody and the anti-CD30 antibody drug conjugate comprises
i) a heavy chain CDR1 set out in SEQ ID NO: 4, a heavy chain CDR2 set out in SEQ ID NO: 6, a heavy chain CDR3 set out in SEQ ID NO: 8; and
ii) a light chain CDR1 set out in SEQ ID NO: 12, a light chain CDR2 set out in SEQ ID NO: 14, and a light chain CDR13 set out in SEQ ID NO: 16. 
Claim 27 encompasses the method of claim 2 wherein the antibody is an anti-CD30 antibody and the anti-CD30 antibody drug conjugate comprises 
i) an amino acid sequence at least 85% identical to a heavy chain variable region set out in SEQ ID NO: 2 and 	ii) an amino acid sequence at least 85% identical to a light chain variable region set out in SEQ ID NO: 10.
Claim 28 encompasses the method of claim 2 wherein the antibody is an anti-CD30 antibody and the anti-CD30 antibody of the antibody drug conjugate is a chimeric AC10 antibody. 
Claim 29 encompasses the method of claim 2 wherein the antibody drug conjugate comprises monomethyl auristatin E and a protease-cleavable.
Claim 31 encompasses the method of claim 29, wherein the protease cleavable linker consists of a thiolreactive maleimidocaproyl spacer, a valine-citrulline dipeptide, and a p- amino-benzyloxycarbonyl spacer. 

Claim 33 encompasses the method of claim 2 wherein the antibody drug conjugate induces immune cell migration to the site of the tumor.  Thus the claims encompass a huge genus of functionally and structurally distinct antibodies, linkers and tubulin disrupting agents as conjugate for modulating ATP release in any solid tumors or inducing any immune cell migration to any solid tumor or inducing immunogenic cell death (ICD) in any tumor.  
Regarding modulating ATP release in solid tumor, the term “modulating” encompasses increasing or decreasing ATP release in solid tumor.  
However, there is no objective evidence of administering any antibody drug conjugate having the formula drug-linker unit-antibody effective to decrease ATP secretion in any solid tumor in vitro or in vivo.  
Regarding antibody drug conjugate, the specification discloses just MMAE-containing ADC (SGN-LIV1A), MMAE-containing ADC (anti-CD71 OKT9-1006), MMAE-containing ADC (anti-p97-MMAE).  
The specification discloses MCF7 cells treated with MMAE or MMAE-containing ADC (SGN-LIV1A) leads to increased secretion of ATP and HMGB1 (Figures 15B-15C).  Treatment with anti-p97-MMAE elicited potent HMGB1 release form 2 of 3 cell lines (Figure 12D-12F). 
However, this is not sufficiently representative of the broad range of tubulin disrupting agents conjugated to any antibodies via any linker encompassed by the instant claims.  Many of the disclosed tubulin disrupting agent, such as taxol, docetaxel and paclitaxel do not induce ATP secretion, see Figures 3A (MiaPac2 cells), Figure 7B (SK-MEL-5), 16B.  Further, the increase in ATP secretion appears to be 
Similarly, the claims encompass broad genus of antibody drug conjugate having the formula drug-linker unit-antibody, that function in inducing any immune cell migration (claim 3) into any solid tumor or inducing any immunogenic cell death (claim 4) in any solid tumor.
The specification discloses SGN-LIV1A and anti-CD71-MMAE induce CD11+ dendritic cell and macrophage infiltration, see Figures 4A and 4B.  Thus, the application at best describes a roadmap for producing various combinations of antibodies, linker units and tubulin disrupting agents then determining which actually function as claimed.
Regarding antibodies, the description of a limited species of antibodies SGN (anti-CD30), anti-CD71 and anti-p97 conjugated to MMAE thereof (D-Lu-Ab), which are not representative of the entire genus because the genus is highly variable, i.e., different heavy and light chains comprising six different CDRs conjugated to different tubulin disrupting agents via different linker unit.   When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The specification does not describe the structure-identifying information about the claimed antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antibodies themselves conjugated to a genus of tubulin disrupting agents that have the claimed functions. Thus one of skill in the art cannot "visualize or 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii.
Regarding anti-CD30 antibody drug conjugate comprising an amino acid sequence at least 85% identical to a heavy chain variable set out in SEQ ID NO: 2 and an amino acid sequence at least 85% identical to a light chain variable set out in SEQ ID NO: 10 (claim 27), the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 2 and SEQ ID NO: 10 to be substituted, deleted, added and a combination thereof such that the modified antibody still binds to human CD30. 
It was known in the prior art that even single amino acid changes in a CDR can alter antigen binding. 

Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
As another example, Wu et al., (J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  
Regarding antibody drug conjugate (ADC) using valine citrulline (vc) linker linking any antibody to MMAE to treat any solid tumor, Chen (Molecules 22: 1281, 2017; PTO 892) teaches ADC such as MLN-0264 comprising SF9 that targets GCC conjugated to MMAE via VC linker for treating pancreatic cancer, gastric cancer is discontinued, see p. 18, Table 2, in particular.  Likewise, Chen teaches ADC Bay79-4620 comprising monoclonal antibody (mAb) 3ee9 that binds CA9 linked to MMAE via VC linker to treat solid tumors is discontinued.  Chen concludes that successful development of ADCs requires vast underrating of each ADC component, connecting each part with sufficient efficacy, expanding the therapeutic index, and improving the PK/PD profile.  In addition, a deeper understating of antigen targets, mechanisms of internalization, roles of novel linkers, executions of appropriate antibodies, and properties of the payload (such as cytotoxicity, specificity, solubility and stability) are all essential criteria for the overall efficacy of ADCs.  Thus, the art teaches not all antibody drug conjugates (ADC) are created equal when treating solid tumor despite having the same vc linker. 

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a method for increasing ATP release in solid tumor comprising administering to a subject in need thereof an antibody drug conjugate having the formula Drug-linker-unit (D-LU-Ab), wherein D is monomethyl auristatin E (MMAE), wherein the antibody is a chimeric cAc10 that binds to human CD30 and comprises a heavy chain variable region set forth in SEQ ID NO: 2 and a light chain variable region set forth in SEQ ID NO: 10, (2) a method for increasing high mobility group box 1 (HMGB1) protein in solid tumor comprising administering to a subject in need thereof an antibody drug Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 2-8, 17-23, 25-29 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a method for increasing ATP release in solid tumor comprising administering to a subject in need thereof an antibody drug conjugate having the formula Drug-linker-unit (D-LU-Ab), wherein D is monomethyl auristatin E (MMAE), wherein the antibody is a chimeric cAc10 that binds to human CD30 and comprises a heavy chain variable region set forth in SEQ ID NO: 2 and a light chain variable region set forth in SEQ ID NO: 10, (2) a method for increasing high mobility group box 1 (HMGB1) protein in solid tumor comprising administering to a subject in need thereof an antibody drug conjugate having the formula Drug-linker-unit (D-LU-Ab), wherein D is monomethyl auristatin E (MMAE), wherein the antibody is a chimeric cAc10 that binds to human CD30 and comprises a heavy chain variable region set forth in SEQ ID NO: 2 and a oes not reasonably provide enablement for any methods as set forth in claims 2-8, 17-23, 25-29 and 31-33.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 2 encompasses a method for modulating ATP release in a solid tumor comprising administering to a subject in need thereof any antibody drug conjugate agent having the formula Drug-Linker Unit-Antibody (D-LU-Ab), wherein D is any tubulin disrupting agent, in an amount effective to induce apoptosis in the solid tumor.

Claim 4 encompasses a method for inducing immunogenic cell death (ICD) in a solid tumor comprising administering to a subject in need thereof any antibody drug conjugate agent having the formula Drug-Linker Unit-Antibody (D-LU-Ab), wherein D is any tubulin disrupting agent, in an amount effective to induce immunogenic cell death in the solid tumor.
Claim 5 encompasses the method of claim 2 wherein the antibody is specific for any CD30, CD19, CD70, CD71, CD20, CD52, CD133, EGFR, HER2, VEGF, VEGFR2, PD-1, PDL1, RANKL, CTLA-4, IL-6, SLAMF7, CD3, TNF-alpha, PDGFR-alpha, CD38, GD2, cCLB8, p97, Nectin-4, or EpCAM.
Claim 6 encompasses the method of claim 2 wherein the tubulin-disrupting agent increases ER stress protein pathways, increases ATP secretion and increases High mobility group box 1 (HMGB1) protein.
Claim 7 encompasses the method of claim 2 wherein the tubulin disrupting agent is selected from the group consisting of an auristatin, a tubulysin, a colchicine, a vinca alkaloid, a taxane, a cryptophycin, a maytansinoid, a hemiasterlin, and other tubulin disrupting agents.
Claim 8 encompasses the method of claim 2 wherein the tubulin disrupting agent is an auristatin selected from the group consisting of monomethyl auristatin E (MMAE) monomethyl auristatin F (MMAF), and dolostatin-10.
Claim 17 encompasses the method of claim 2 wherein the solid tumor is selected from the group consisting of lung cancer, breast cancer, ovarian cancer, cervical cancer, gastrointestinal cancers, head 
Claim 18 encompasses the method of claim 2 wherein the antibody drug conjugate comprises a protease cleavable linker, an acid-cleavable linker or a disulfide linker.
Claim 19 encompasses the method of claim 18 wherein the protease cleavable linker comprises a thiol reactive spacer and a dipeptide. 

Claim 21 encompasses the method of claim 18 wherein the acid cleavable linker is a hydrazine linker or a quaternary ammonium linker. 
Claim 22 encompasses the method of claim 2 further comprising administering a chemotherapy regimen.
Claim 23 encompasses the method of claim 22 wherein the chemotherapy regimen consists essentially of i) doxorubicin, vinblastine, and dacarbazine (AVD) as a combination therapy; or ii) cyclophosphamide, vincristine and prednisone (CHP) as a combination therapy. 
Claim 25 encompasses the method of claim 2 wherein the antibody of the antibody drug conjugate is a monoclonal antibody. 
Claim 26 encompasses the method of claim 2 wherein the antibody is an anti-CD30 antibody and the anti-CD30 antibody drug conjugate comprises
i) a heavy chain CDR1 set out in SEQ ID NO: 4, a heavy chain CDR2 set out in SEQ ID NO: 6, a heavy chain CDR3 set out in SEQ ID NO: 8; and
ii) a light chain CDR1 set out in SEQ ID NO: 12, a light chain CDR2 set out in SEQ ID NO: 14, and a light chain CDR13 set out in SEQ ID NO: 16. 
Claim 27 encompasses the method of claim 2 wherein the antibody is an anti-CD30 antibody and the anti-CD30 antibody drug conjugate comprises 

Claim 28 encompasses the method of claim 2 wherein the antibody is an anti-CD30 antibody and the anti-CD30 antibody of the antibody drug conjugate is a chimeric AC10 antibody. 
Claim 29 encompasses the method of claim 2 wherein the antibody drug conjugate comprises monomethyl auristatin E and a protease-cleavable.
Claim 31 encompasses the method of claim 29, wherein the protease cleavable linker consists of a thiolreactive maleimidocaproyl spacer, a valine—citrulline dipeptide, and a p- amino-benzyloxycarbonyl spacer. 
Claim 32 encompasses the method of claim 2 wherein the anti-CD30 antibody drug conjugate is brentuximab vedotin. 
Claim 33 encompasses the method of claim 2 wherein the antibody drug conjugate induces immune cell migration to the site of the tumor. 
Regarding modulating ATP release in solid tumor, the term “modulating” encompasses increasing or decreasing ATP release in solid tumor.  
However, there is no objective evidence of administering any antibody drug conjugate having the formula drug-linker unit-antibody effective to decrease ATP secretion in any solid tumor in vitro or in vivo.  

The specification discloses MCF7 cells treated with MMAE or MMAE-containing ADC (SGN-LIV1A) leads to increased secretion of ATP and HMGB1 (Figures 15B-15C).  Treatment with anti-p97-MMAE elicited potent HMGB1 release form 2 of 3 cell lines (Figure 12D-12F). 
However, this is not sufficiently guidance and working examples of the broad range of tubulin disrupting agents conjugated to any antibodies via any linker encompassed by the instant claims.  Many of the disclosed tubulin disrupting agent, such as taxol, docetaxel and paclitaxel do not induce ATP secretion, see Figures 3A (MiaPac2 cells), Figure 7B (SK-MEL-5), 16B.  Further, the increase in ATP secretion appears to be cell line dependent, see Figures 3B (PC-3 cells), 7B (A2025, SK-MEL-28, Hep3b, Huh7, JHH7).  Other than the MMAE conjugated to SGN (anti-CD30), anti-CD71 or anti-p97, the specification does not disclose other antibody conjugated to other tubulin disrupting agents that increase ATP secretion in all solid tumor.   Thus, the specification does not disclose a correlation between the structure of the various combinations of antibodies, linkers, and tubulin disrupting agents, and the function of modulating ATP release or HMGB1 release in any solid tumor, as broadly claimed.   
Similarly, the claims encompass broad genus of antibody drug conjugate having the formula drug-linker unit-antibody, that function in inducing any immune cell migration into any solid tumor or inducing any immunogenic cell death in any solid tumor.
The specification discloses SGN-LIV1A and anti-CD71-MMAE induce CD11+ dendritic cell and macrophage infiltration, see Figures 4A and 4B.  The application at best describes a roadmap for producing various combinations of antibodies, linker units and tubulin disrupting agents and then determining which actually function as claimed.
nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antibodies themselves conjugated to a genus of tubulin disrupting agents that have the claimed functions. Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, Nov 2003; PTO 892, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Regarding anti-CD30 antibody drug conjugate comprising an amino acid sequence at least 85% identical to a heavy chain variable set out in SEQ ID NO: 2 and an amino acid sequence at least 85% identical to a light chain variable set out in SEQ ID NO: 10 (claim 27), the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 2 and SEQ ID NO: 10 to be substituted, deleted, added and a combination thereof such that the modified antibody still binds to human CD30. 

For example, Rudikoff et al (PNAS 79: 1979-1983 (1982) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
As another example, Wu et al., (J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  Thus, it is unpredictable which undisclosed antibody having 15% sequences difference to full-length sequence of SEQ ID NO: 2 and SEQ ID NO: 10 still binds to human CD30, in turn, the conjugate thereof to any tubulin disrupting agent is effective to modulate ATP release or increase HMGB1 protein or inducing cell migration or inducing immunogenic cell death in which solid tumor. 
Regarding antibody drug conjugate (ADC) using valine citrulline (vc) linker linking any antibody to MMAE to treat any solid tumor, Chen (Molecules 22: 1281, 2017; PTO 892) teaches ADC such as MLN-0264 comprising SF9 that targets GCC conjugated to MMAE via VC linker for treating pancreatic cancer, gastric cancer is discontinued, see p. 18, Table 2, in particular.  Likewise, Chen teaches ADC Bay79-4620 comprising monoclonal antibody (mAb) 3ee9 that binds CA9 linked to MMAE via VC linker to treat solid tumors is discontinued.  Chen concludes that successful development of ADCs requires vast underrating of each ADC component, connecting each part with sufficient efficacy, expanding the therapeutic index, and improving the PK/PD profile.  In addition, a deeper understating of 
There are insufficient working examples in the specification as filed.
As such, it would take undue trials and errors to practice the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5-8, 17-20, 22-23, 25, 28-29 and 31 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Patent No. 7,767,205 (issued August 3, 2010; PTO 892) as evidenced by Vacchelli (Oncoimmunology 5(5): e111860, 2016; PTO 892).
Regarding claims 2, 6, 7, 8, The ‘205 patent teaches a method of treating various solid tumor, e.g., small cell lung cancer, neuroblastomas, melanoma, breast carcinoma, gastric cancer, colorectal cancer (CRC), and hepatocellular carcinoma; and disorders characterized by colon adenomas (see col. 22, line 15-30, in particular) comprising administering to a mammalian subject, e.g., humans, domestic and farm animals, and zoo, sports, or pet animals, such as dogs, horses, cats, cows, mice (see ) in need thereof an immunoconjugate, e.g., Ab-MC-vc-PAB-MMAE comprising an antibody 2H9 (instant Ab), a linker, 
Administering the same drug-linker-antibody to a subject with solid tumor, e.g., HT1080 (aka (fibrosarcoma) inherently increases ATP release in solid tumor, increase high mobility group box 1 (HMGB1) protein.  Evidentiary reference Vacchelli (Oncoimmunology 5(5): e111860, 2016; PTO 892) teaches therapeutic agent such as taxanes (instant tubulin disrupting agent) induces ATP secretion in autophagy, HMGB1 release in cell death during stress, Figure 1, in particular.
Regarding claim 5, the ‘205 patent teaches Herceptin, which is an antibody that binds to human HER2 (col. 2, line 1-10, col. 59), Rituxan, which is an antibody that binds to CD20 (see col. 2, line 3-13, col. 53, line 42-45), cAC10 antibody specific for CD30 (elected species, see col. 54, line 5-6, I particular). 
Regarding claims 7-8, the ‘205 patent teaches the drug auristatin E (AE) and monomethylauristatin (MMAE),  are a synthetic analogs of dolastatin, see col. 54, line 2-4) and have been known to conjugated to cBR96 (specific to Lewis Y on carcinomas) and cAC10 (specific to CD30), see col. 54, line 1-8.  
Regarding claim 17, the ‘205 patent teaches examples of solid tumor include small cell lung cancer, neuroblastomas, melanoma, breast carcinoma, gastric cancer, colorectal cancer (CRC), and hepatocellular carcinoma; and disorders characterized by colon adenomas, see col. 22, line 15-30, in particular. 
Regarding claims 18 and 19, the ‘205 patent teaches the protease cleavable linker may include 6-malcineimidocaproyl (MC), valine-citrulline dipeptide, (val-cit) for enzymatic cleavage by tumor-associated protease, Cathepsin B, C and D or a plasmin protease, see col. 64, in particular.  
p-amino-benzyloxycarbonyl spacer (PAB), see col. 66, in particular. 
Regarding claims 22-23, the ‘205 patent teaches the method further comprises administering a  combined therapy of cyclophosphamide, doxorubicin, vincristine, and prednisolone, see col. 24, line 44-48.  The term “consists essentially of” is open-ended.  It expands the chemotherapy regimen to include additional agent such as doxorubicin.  
Regarding claim 25, the ‘205 patent teaches HERCEPTIN.TM. is a recombinant DNA-derived humanized monoclonal antibody that selectively binds to the extracellular domain of the human epidermal growth factor receptor 2 (HER2) proto-oncogene. HER2 protein overexpression is observed in 25-30% of primary breast cancers. RITUXAN.TM. is a genetically engineered chimeric murine/human monoclonal antibody directed against the CD20, see col. 2, lines 1-13, in particular. 
Regarding claim 28, the ‘205 patent teaches cAC10 monoclonal antibody, which is a chimeric antibody that binds to CD30, see col. 54, line 1-8.  
Thus, the reference teachings anticipate the claimed invention.

Claims 2, 3, 4, 32 and 33 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by (US20190218293, claimed earliest priority to 62/344,866 filed June 2, 2016; PTO 892) as evidenced by Gardai, Shyra J. (correspondence); Epp, Angela; Law, Che-Leung. Seattle Genetics, Bothell, WA, United States. Cancer Research Vol. 75, No. 15, Supp. SUPPL. 1 1 Aug 2015.  Abstract Number: 2469; PTO 892. 
Regarding claim 3, Farsaci teaches a method of inducing immune cell e.g., cytotoxic T Cell and NK Cell Infiltration (aka migration) into Autologous Tumors in a Humanized Mouse Model by administering BV, which is which is a CD30-directed antibody conjugated to MMAE, effective to induced cytotoxic T cell infiltration into the solid tumor, see par. [0285]. 

Evidentiary reference Brentuximab vedotin-mediated immunogenic cell death. Gardai, Shyra J. (correspondence); Epp, Angela; Law, Che-Leung. Seattle Genetics, Bothell, WA, United States. Cancer Research Vol. 75, No. 15, Supp. SUPPL. 1 1 Aug 2015.  Abstract Number: 2469  Meeting Info: 106th Annual Meeting of the American Association for Cancer Research, AACR 2015. Philadelphia, PA, United States. 18 Apr 2015-22 Apr 2015 ISSN: 0008-5472, PTO 892 teaches:
Brentuximab vedotin (ADCETRIS®) is an antibody-drug conjugate (ADC) directed against CD30. It consists of an anti-CD30 monoclonal antibody conjugated to monomethyl auristatin E (MMAE), a microtubule-disrupting agent. Brentuximab vedotin is approved for the treatment of relapsed Hodgkin lymphoma (HL) and systemic anaplastic large cell lymphoma (ALCL). Brentuximab vedotin antitumor activity is due to the binding of the ADC to CD30-expressing cells, followed by internalization, and release of MMAE after proteolytic cleavage resulting in apoptotic cell death as per claim 2. While Brentuximab vedotin induced cell death has been extensively studied, its potential immune modulatory activity has yet to be explored. Normal apoptosis is non-immunogenic, however multiple chemotherapeutic agents have been shown to induce a unique form of cell death termed immunogenic Cell Death (ICD).  ICD is characterized by exposure of danger-associated molecular patterns (DAMPs), many of which are Toll-like receptor ligands, which can reinitiate the immune responses suppressed by the tumor microenvironment. To test whether Brentuximab vedotin mediated tumor cell death induced ICD the phenotypic characteristics of Brentuximab vedotin-killed CD30+ HL tumor cell lines was examined. Brentuximab vedotin, dose-
Thus, the reference teachings anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,767,205 (issued August 3, 2010; PTO 892) in view of Burke et al (Molecular Cancer Therapeutics 15(5): 1-8, 2016; PTO 892).
The teachings of the ‘205 patent have been discussed. 
The ‘205 patent does not teach the method wherein the acid cleavable linker is a quaternary ammonium linker as per claim 21.
in vivo, see p. 5, Quaternary ammonium-linked auristatin E in vivo xenograft activity, in particular. The quaternary ammonium- glucuronide-AE linker possessed the hallmarks of an effective ADC linker, rapid drug release (Fig 3), extended conjugate stability and potent and immunologically specific ADCs.  Burkes concludes that the quaternary ammonium linker is a new and viable strategy for arming antibodies with tertiary amine-containing payloads, providing circulation-stable, potent and immunologically specific ADCs, see p. 7.  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the ‘205 patent and Burke by substituting a known protease linker for another, e.g.,  quaternary ammonium-glucuronide-AE linker as taught by Burke to arrive at the claimed invention with a reasonable expectation success, i.e., a stable, potent quaternary ammonium linker for antibody-MMAE conjugates.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the quaternary ammonium linker for antibody conjugates in method of treating solid tumor by inducing apoptosis of tumor cells to release ATP, because Burke teaches quaternary ammonium linker can be used to conjugated various tubulin disrupting agents e.g., MMAE and tubulysin, see Table 2.
One of ordinary skill in the art would have been motivated to do so because Burkes teaches that the quaternary ammonium linker is a new and viable strategy for arming antibodies with tertiary amine-containing payloads, providing circulation-stable, potent and immunologically specific ADCs.

A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar products in the same way.
D) Applying known technique to a known product ready for improvement to yield predictable results.
E) “Obvious to try”  --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, the simple substitution of a known cleavable linker for another e.g., quaternary ammonium-glucuronide-AE linker would yield predictable results, enabling stable conjugation of payloads MMAE with N-terminal tertiary amine residues that was important for activity.  
Further, the combination does not change the operation of acid cleavable linker in the method of the ‘205 patent. It merely improves upon the antibody drug conjugate (ADCs) for in vivo administration of the ADCs because Burkes teaches the quaternary ammonium linker is stable in circulation, potent and immunologically specific ADCs, see abstract, p. 7.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claims 2, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,767,205 (issued August 3, 2010; PTO 892) in view of US Patent No. 8,257,706 (McDonagh  hereafter, issued September 4, 2012; PTO 892).
The teachings of the ‘205 patent have been discussed. 
The ‘205 patent does not teach the antibody is an anti-CD30 antibody and the anti-CD30 antibody drug conjugate comprises i) a heavy chain CDR1 set out in SEQ ID NO: 4, a heavy chain CDR2 set out in SEQ ID NO: 6, a heavy chain CDR3 set out in SEQ ID NO: 8; and ii) a light chain CDR1 set out in SEQ ID NO: 12, a light chain CDR2 set out in SEQ ID NO: 14, and a light chain CDR13 set out in SEQ ID NO: 16 as per claim 26 and the anti-CD30 antibody and the anti-CD30 antibody drug conjugate comprises i) an amino acid sequence at least 85% identical to a heavy chain variable region set out in SEQ ID NO: 2 and ii) an amino acid sequence at least 85% identical to a light chain variable region set out in SEQ ID NO: 10 as per claim 27.
However, McDonagh teaches anti-CD30 antibody comprising a heavy chain of SEQ ID NO: 2, and a light chain of SEQ ID NO: 24 wherein the heavy chain comprises the claimed heavy chain CDR1 set out in SEQ ID NO: 4, a heavy chain CDR2 set out in SEQ ID NO: 6, a heavy chain CDR3 set out in SEQ ID NO: 8, see sequence alignment below:
US-12-438-604-2

  Query Match             86.6%;  Score 159.4;  DB 9;  Length 117;
  Best Local Similarity   39.5%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 DYYIT--------------WIYPGSGNTKYNEKFKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 DYYITWVRQAPGQGLEWMGWIYPGSGNTKYNEKFKGKATLTVDTSSSTAFMQLSSLTSED 90

Qy         23 --------YGNYWFAY 30
                      ||||||||
Db         91 TAVYFCANYGNYWFAY 106

And the light chain comprising CDR1 set out in SEQ ID NO: 12, a light chain CDR2 set out in SEQ ID NO: 14, and a light chain CDR13 set out in SEQ ID NO: 16 as per claim 26, see sequence alignment 
US-12-438-604-24

  Query Match             84.8%;  Score 138.3;  DB 9;  Length 111;
  Best Local Similarity   39.7%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KASQSVDFDGDSYMN---------------AASNLES----------------------- 22
              |||||||||||||||               |||||||                       
Db         24 KASQSVDFDGDSYMNWYQQKPGQPPKVLIYAASNLESGIPARFSGSGSGTDFTLNIHPVE 83

Qy         23 ---------QQSNEDPWT 31
                       |||||||||
Db         84 EEDAATYYCQQSNEDPWT 101

The reference heavy chain of SEQ ID NO: 2 is 94.5% identical to the claimed SEQ ID NO: 2, which meets the limitation of at least 85% to the claimed SEQ ID NO: 2. 
The reference light chain of SEQ ID NO: 24 is 100% identical to the claimed SEQ ID NO: 10, which meets the limitation of at least 85% to claimed SEQ ID NO: 10.  The hAC10 and cAC10 antibodies can be evaluated in a solid tumor SCID model, see Figure 2. 
McDonagh further teaches the CD30 antibody is conjugated to anti-tubulin agents, e.g., auristatin E, MMAE and MMAF, see col. 17, line 33-34, col. 42, line 4-13, col. 44, line 49 through col. 45, line 38, Example 2, reference claims 2-3.   The linker may be a "cleavable linker" facilitating release of the 
McDonagh teaches the anti-CD30 antibody and immunoconjugate are useful for treating various cancer, e.g., hematological malignancies, benign and malignant tumors, leukaemias and lymphoid malignancies, carcinomas (aka solid tumor), see col. 35-36, col. 37, lines 50-61. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the ‘205 patent and McDonagh by substituting the antibody cAC10 antibody specific for CD30 in the immunoconjugate comprising Ab-MC-vc-PAB-MMAE of the ‘205 patent for the humanized anti-CD30 antibody of McDonah with a reasonable expectation because humanized anti-CD30 antibody is expected to reduce immunogenicity of the antibody when administer to a human subject and the human Fc region allows for human effector function, see col. 22, col. 33, in particular. 
The person of ordinary skill would have had a reasonable expectation of success in selecting the humanized anti-CD30 antibody of McDonagh, in the ‘205 patent’s method because the ‘205 patent teaches the humanized anti-CD30 antibody and immunoconjugate thereof are useful for treating various cancer, e.g., hematological malignancies, benign and malignant tumors, leukaemias and lymphoid malignancies, carcinomas (aka solid tumor), see col. 35-36, col. 37, lines 50-61. 
One of skill in the art would have been motivated to select humanized anti-CD30 antibody because the references teach that it is desirable to conjugate MMAE to treat CD30 expressing cancer, while McDonagh teaches where a CD30 binding agent exhibits toxic side effects, a delivery system that targets the CD30 binding agent to the site of affected tissue can be used to minimize potential damage non-CD30-expressing cells and, thereby, reduce side effects.
The person of ordinary skill in the art would have found it obvious to make the substitution because ordinary skilled artisans would have predicted that humanized anti-CD30 antibody conjugated to MMAE effective for killing CD30 expressing tumor cells and immune cells based on the conjugate’s shared structure activity.  
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.